Protection of vulnerable marine ecosystems (debate)
The next item is the report by Duarte Freitas, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the protection of vulnerable marine ecosystems in the high seas from the adverse impacts of bottom fishing gears - C6-0453/2007 -.
Member of the Commission. - Madam President, Mr Freitas' report deals with a proposal that opens the way to the introduction of the principle of environmental impact assessments in the fisheries field. I cannot overstate how important this is in terms of a regime shift and an alignment of fisheries regulation with many other maritime activities.
In addition, this principle responds to a very specific objective - that of preventing damage to vulnerable marine ecosystems. The proposal fully embodies the ecosystem approach, which the Commission is committed to implementing under the Common Fisheries Policy.
Through this proposal, we respond to the calls made in 2006 by the United Nations General Assembly to take effective action to prevent vulnerable marine ecosystems in the high seas from being destroyed or significantly damaged by bottom fishing activities. In relation to vessels that operate in areas for which no international conservation and management regime is in place, it is up to the flag State to regulate the activities of its vessels to ensure this protection. Since the European Union exerts the regulatory competence of the flag State under international law, we must adopt appropriate measures to respond to this UN call by the end of this year.
The regulation, as proposed, will thus apply to EU flagged vessels operating in non-RFMO areas of the high seas. We currently have a sizeable fleet operating in the South West Atlantic, which is one such area. The text has been designed to established result obligations by flag Member States, namely to ensure that no fishing permits are to be given to fish with bottom gears unless an assessment of potential impacts clearly demonstrates low risk for vulnerable marine ecosystems. What this means is that the Commission does not go into the detail as to how Member States are to conduct such assessments, but rather we fix the minimum standards relating to scientific information and then leave it up to Member States to see how to achieve the required results.
Our proposal stipulates that bottom gears cannot be deployed below a depth of 1 000 metres. The argument that the proposed rule has no scientific basis cannot be sustained. On the one hand, we are still developing our knowledge of the deep oceans and face so much uncertainty that the full application of the precautionary approach is warranted. The proposed depth limit is a reasonable choice, as it does not impinge on current EU fleet activities, which are much shallower. On the other hand, this rule seeks to ensure that we give ourselves time to test how this new regulatory approach works before we allow our fishers to expand into deeper waters.
This is about keeping the present state of our activities in place until we know enough to be more confident about expanding them safely. The Commission is ready to come back to this specific point in two years' time, when we submit a report to the Council and to this Assembly on the regulation's implementation and effectiveness. It is for these reasons that the Commission cannot accept the deletion of this rule as proposed in the report.
Secondly, Mr Freitas' report proposes to amend the provision whereby the regulation would impose full observer coverage in the fleets, and stipulate instead a sampling system. The Commission also has difficulty in accepting this amendment since, with the absence of observers, only VMS remains as a control tool for monitoring compliance by each vessel with its approved fishing plans. This is not enough, and it is probably unrealistic to expect national fisheries monitoring centres to ensure real-time, individual monitoring of each unit in the fleet. In addition, without an observer on board, the very important 'move away rule' in case the vessel accidentally encounters an uncharted ecosystem will simply be inoperative as it is impossible to monitor compliance with this rule by VMS. As in the previous case, this requirement can be reviewed in two years' time to assess its effectiveness.
Most of the remaining proposed amendments are acceptable to the Commission, and many have indeed already been brought forward on similar lines during the Council discussions.
I would like to thank Parliament for the support it has expressed to the Commission in our efforts to provide an effective response on this issue.
rapporteur. - (PT) Madam President, Commissioner, ladies and gentlemen, I should firstly like to congratulate the Commission on the initiative of this proposal, and this for two reasons. Firstly, because it is in keeping with and follows on from the European Union's initiative and proactive stance on this matter in the UN General Assembly and, secondly, because it is based on a very important principle, which is assessing the impact of fisheries even before authorisation is given to carry out this activity.
This is because we are talking about areas where there is currently no regional fisheries organisation. The truth of the matter is that in coastal areas it is the responsibility of the states to adopt measures to protect vulnerable ecosystems from bottom fishing. In international waters, the protection of the marine environment is generally laid down by regional marine conventions, where these exist, while the adoption of measures for the protection and management of marine living resources and the regulation of the impact of fishing on vulnerable ecosystems comes under the responsibility of Regional Fisheries Management Organisations. However, there are high-sea areas that are not covered by any fisheries organisation, which is tantamount to an encouragement to engage in destructive fishery activities.
It was with this reality in mind that the UN General Assembly, as you would expect, with the EU playing a leading role, made progress towards a notion of the need to do something to protect the seabed, where there is currently no control whatsoever.
This is indeed positive action, which we should highlight and welcome, as we should the Commission's own proposal, yet this is also a proposal that we can call generous, as we shall force ships flying the flag of our Member States to respect a set of rules that we will have to ensure, via diplomatic channels, that other third countries fishing in these areas we are talking about - the deep seabed - also follow suit. Otherwise there is little point in the European Union having to lead the way and oblige its ships to conduct these studies and fulfil a set of requirements if other ships under other flags then engage in destructive fishing practices in the very area that we wish to protect.
There is, therefore, one area in this generous proposal for which we have to congratulate the Commission, that must have a consequence as regards diplomatic efforts, based also on the agreement reached with the UN General Assembly, so that we can really take a step forward in this matter.
As regards some of this issues mentioned here - the 1 000 metre issue - Commissioner, in the Committee on Fisheries we were able to hold a hearing with specialists, and I was able to listen to a number of specialists, and their consensus of opinion is that the 1 000 metres, or 800, or 500, or 1 200, are not a technical measure but merely a policy choice. Yet, if with this proposal we are already forcing those who wish to fish in a certain area to study the seabeds beforehand and the risk in these seabeds, it is my belief that this study will encompass all depths from 800 to 1 100, or to 1 500, and, therefore, there would be no need to set a clear definition of 1 000 metres, as this is already protected in another way.
However, we are still waiting for some further justification, possibly of a technical nature, that the specialists we heard were not able to pin point, but I think that what the Commissioner has said up to now does not present sufficient grounds for us to suppose that the 1 000 metre proposal would be valid. Nevertheless, we shall keep on waiting and we do in fact hope that the European Parliament's proposal may be taken into consideration following tomorrow's vote.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - Madam President, I should like to congratulate the rapporteur on an excellent report.
Many marine ecosystems in the high seas are unique and vulnerable and - most definitely and appropriately - need protection from the sometimes devastatingly catastrophic effects of bottom fishing gears.
The proposed regulation is undoubtedly a good step in the right direction, but much more may need to be done in the future as more knowledge and experience is gathered on deep-sea marine biology. The application of the precautionary principle, as a basis for formulating some of the parameters of this regulation, is judged to be both necessary and wise. As always, the success of any regulation depends to a large extent on the degree of its proper implementation, and on-board observers will help in this respect.
It is very much hoped that, despite some inevitable inherent weaknesses in this respect, this regulation will turn out to be a success both in theory and in practice.
Madam President, we are obviously all in favour of protecting vulnerable marine ecosystems from destructive fishing practices.
In fact, I am so much in favour of it that I would even advocate protecting them against all destructive practices, including non-fishing practices. Ultimately, however, we already know that in these cases it is up to the fisheries sector to lead the way and set an example.
As I have already said in relation to the report by Mrs Miguélez on deep-sea fish stocks, I think that our main concern should be to protect all vulnerable ecosystems that have been identified as such, wherever they are, not just those that are lucky enough to be below a depth of 1 000 metres.
As Mr Freitas has already said, the United Nations Food and Agriculture Organization (FAO) has ruled out the depth criterion as being arbitrary and non-scientific, and the Regional Fisheries Management Organisations (RFMOs), including the North Atlantic Fisheries Organisation (NAFO), have even ruled out the 2 000 metre rule, without even considering a 1 000 metre limit, as in their opinion the limit would serve no purpose, so they have removed it.
However, my question, Commissioner, is as follows: you have said that this is going to be applied to the fleets that fish on the Patagonian shelf. Recently representatives of the Ocean Institute were here presenting assessment studies in which they did not detect any vulnerable marine ecosystems in that area. I would therefore like to ask you whether you are going to continue to insist on applying this proposal to the Community fleet that fishes in that area.
Finally I would like to discuss the subject of observers, regarding which I think that the report by Mr Freitas has provided a considerable dose of reason. I think, and I am in agreement with the report, that it is important to have observers who are scientists, as they have to evaluate vulnerable marine ecosystems, which cannot be done by just any observer.
As has been said by the scientists themselves, however, it seems absurd to have one per boat, because as well as emptying our oceanography institutes, there would be no point in having one per boat, as it is much more important to consider planned and organised sampling programmes that are maintained over time, which is what is going to give us a good monitoring overview of these fisheries.
I would therefore be grateful, Commissioner, if you could answer my questions, and I call for support for the report by Mr Freitas.
on behalf of the PSE Group. - (PT) Madam President, I would like to begin by congratulating our rapporteur for this excellent report and by reiterating that what we are dealing with here is the protection of the seabed, inter alia deep-water coral reefs, seamounts, hydrothermal vents and deep-water sponges, which are priceless treasures of our ecosystems.
I should also like to recall that protection of these ecosystems had long been assured in the Autonomous Region of the Azores and it was only in 2003 that it was jeopardised by the European institutions, when they decided to open up fishing in this region indiscriminately, without any consideration for the need to protect these ecosystems.
Above all, the most important issue seems to me to be for us to have totally consistent legislation and the problem with the 1 000 metres is that it does not make any sense to say that one cannot fish below 1 000 metres outside European waters, and yet one can fish below 1 000 metres in European waters - this does not make any sense from the point of view of the legislation's environmental soundness. What concerns me most of all is that this UN Resolution - the key Resolution 61/105 of 8 December 2006 - concerns several other measures, namely those related to protecting sea turtles that live on the surface and that, unfortunately, the European Commission, instead of transposing this decision in its entirety, decided to start point by point, sector by sector, several years later. This does not seem to me to be the best legislative modus operandi. It would be better if the entire UN decision were transposed at Community level and this would then simplify things immensely and make the legislation much more operable both within and outside Community waters.
Madam President, Commissioner, ladies and gentlemen, we all agree that there is a need to adopt measures to eliminate destructive fishing practices that threaten vulnerable marine ecosystems.
With this in mind we agree with the idea that Union vessels that operate in deep-sea areas that are not subject to any regional fisheries organisation or agreement should be subject to Community regulations governing the conditions that they must fulfil in order to obtain the relevant special permits at these depths, and specifying the subsequent conduct that they must observe, the information they must provide, etc.
We do not, however, agree with the restrictions that the Commission was proposing in Article 6, setting as a reasonable option a maximum depth of 1 000 metres for the deployment of bottom gears, as it considers that this limit offers an appropriate level of protection, because there is no established data to back this up. There are no scientific studies that show whether vulnerable ecosystems are below or above those 1 000 metre levels.
We think that we need to move forward and better document the seabed in each area, identifying where the vulnerabilities are, before indicating any maximum depth for deployment. We think that it would be a good idea that, if a vessel happened to come across a possible vulnerable marine ecosystem, it should be obliged to stop fishing and inform the appropriate authorities. With this in mind, we agree with the proposal that a representative sample of the vessels to which each Member State has issued a special fishing permit should take a scientific observer on board, ensuring a suitable rotation among all vessels for successive fishing trips.
Finally, we also agree that, in the event of a technical problem with the satellite positioning device that each vessel must carry, the captain should communicate the vessel's geographical location at 2-hour intervals and that, when it returns to port, it should not be able to return to sea until it can be verified that the positioning system is functioning correctly.
All of this is being proposed not only with the aim of greater sustainability of the marine environment, but also in order to safeguard the fishing activities that are necessary in order to provide us with food.
Mr President, I would like to congratulate Mr Freitas on his excellent report. A central part of maritime management is the protection of vulnerable ecosystems. Significant efforts have been made over the last few years to achieve this. I am delighted that the European Union is undertaking this pioneering work to protect the environment - it will benefit each and every one of us.
The Ecosystem Policy is internationally accepted and it is now up to us to implement it as extensively as possible. A system made up of small steps is suitable for the implementation of this policy. We can learn from each small step before moving on to the next one - evolution and not revolution is the key.
The protection of vulnerable ecosystems is complicated. There is a wonderful example of this in Ireland. Deep-water coral can be found off the west coast of the country. It was announced in the NATURA 2000 that this coastal region had four sites and there is a limit imposed on fishing there in order to protect the deep-water coral.
on behalf of the GUE/NGL Group. - (PT) Whilst broadly supporting the proposals in the report that aim to protect vulnerable marine ecosystems in the high seas, we would like to stress the need for the measures adopted in this field to be taken based on scientific fisheries research and in an appropriate fashion, that is to say, in the light of the diversity of existing situations.
This need is immediately apparent in terms of the definition of a vulnerable marine ecosystem, which, as a matter of fact, as the report highlights, pointing out the need to find a definition according to the best scientific information. Similarly, we need to distinguish between the different consequences of using the different gear, assessing their potential impacts on marine resources and the seabed through scientific fisheries research. Lastly, we should like to state once again that we believe the area of questions related to inspections or observation omissions falls within the competence of each Member State.
Madam President, scientists in the fishing industry now know that the deep and high seas are teeming with life, most of which remains undiscovered. In fact, about 50% of the animals or flora collected from areas deeper than 3 000 metres are a new species. Scientists have speculated that as many as 10 million species may inhabit the deep sea, biodiversity comparable to the world's richest tropical rain forests. They are slowly discovering ecosystems which are extraordinary in nature, often hosting species found nowhere else on the planet.
I therefore welcome the Commission's proposals to require high-seas fishing activities with bottom gears to be subject to a permit, and that the responsible authority will determine that there are no significant adverse impacts on ecosystems in the high seas before issuing the permits. Action is long overdue in this area and I would like to thank Duarte Freitas for his report.
Bottom trawling is causing unprecedented damage to the deep-sea coral and sponge communities. Unregulated bottom gear can also reach submerged mountains or seamounts, bulldozing their way across the ocean floor and destroying all life in their path. Species may become extinct before scientists even have a chance to identify them.
Unfortunately, the European Union is at the epicentre of deep-sea bottom trawling. In 2001, Member States, including our new Baltic States, took approximately 60% of the high-seas bottom-trawl catch and in the same year Spain alone accounted for approximately two-thirds of the reported EU catch and 40% of the reported global catch in high-seas bottom-trawl fisheries.
I agree with the rapporteur that the Commission must use the powers it has beyond the fisheries sector to promote concerted action to protect vulnerable ecosystems and our approach must be guided by two key principles: the precautionary approach, which requires us to act when there is a lack of scientific information or uncertainty, and, above all else, ecosystem-based management.
Commissioner, is the 1 000 metre figure an arbitrary figure? I think it is a question of whether vulnerable ecosystems exist above this figure and not just below it, as some colleagues have questioned.
ALDE). - Madam President, several speakers have claimed that there is no scientific evidence - or no evidence at all - to support the choice of the depth limit of 1000 metres. This is not so. In fact, to give you an example, there is scientific evidence from fishing operations at 840 to 1300 metres in the west of Ireland. Carbon-14 dating revealed that the cold-water coral matrix taken as by-catch in this fishery was at least 4550 years old.
So there are vulnerable ecosystems - as shown by scientific evidence - at that depth. In addition to using the precautionary principle, I think it is wise to choose to have such a limit.
(PL) Madam President, the European Union is an active participant in the search for global solutions to the question of the use of bottom trawling gear. Instead of instituting a complete ban on their use, it is in favour of imposing strict restrictions governing their application.
The Regulation under discussion is a sort of modus vivendi. The legislative effects obtained are not always based on a clear and convincing provision, however. Smaller fishing environments deprived of the potential for regular and detailed studies are simply worried that they may not be in a position to meet the requirements for drafting a corresponding catch plan together with the requirement to specify the depth at which the trawling gear will be used, or - which is of particular concern to the poorer areas - the configuration of the sea bed.
Member of the Commission. - Madam President, I welcome the number of points and comments that have been made, which underline the importance you attach to the issue of dealing with destructive fishing practices.
As I said earlier, our proposal responds to a call by the international community and we must show our determination to meet that call.
On the issue of the proposed 1 000-metre depth limit, I wish to say that it is crucial that we adopt a precautionary approach, and this chosen limit was designed in a way that provides us with an assurance that we do not have a sudden development of fisheries in a particular area. At the same time, it does not, at this juncture, actually affect current fisheries, and if this is the case I do not understand why there is such resistance to the 1 000-metre limit. But I will look into it again and I am hopeful that this issue can be resolved satisfactorily in the Council in June.
However, I would also say that I do not agree that we should allow unlimited bottom fishing until we have identified vulnerable ecosystems, because once the harm is done, it is done, and then it is too late. This is why we insist on the precautionary approach.
On the issue of observers, let me say that this is a crucial point if we are to show that we are serious about the protection of vulnerable marine ecosystems in the high seas. Having full coverage is a key point for the Commission. I am confident that we can find a solution to this issue too in the Council in June without abandoning the principle of full observer coverage.
rapporteur. - (PT) It is with regret that I would first of all like to say that the Commissioner has not heeded what virtually all Members have said and what the report states with regard to the 1 000 metres.
There is no, I repeat, no scientific evidence that the figure of 1 000 metres is appropriate. Why 1 000? Why not 800 or 1 200? There is no scientific evidence and we held a hearing with specialists and we were able to have with us the head of the Department of Oceanography and Fisheries of the Azores who has conducted many good, internationally-recognised studies of the seabed, along with other people with whom I spoke, other technical experts: there is no scientific evidence that the 1 000 metre figure is reasonable.
As a matter of fact, the 1 000 metres may well have been lifted from the discussions relating to the Mediterranean, yet we are not dealing with the same area, in fact we are talking about completely different areas! So let us wait and see, my friends: if we are rightly obliging the European Union to take the lead in these processes of protecting the deep seabed, which is a good thing, and hopefully bringing others along behind us, we have this environmental responsibility, but we also have to be a little objective and reasonable. If, to be able to fish in these areas we are talking about, we require fleets to submit scientific studies for which the Commission has been unable to put a figure on costs, nor tell us whether the Member States will be in a position to assess the quality and respond to these scientific studies, yet if we require fleets to submit such studies to ascertain if the seabed is vulnerable or not, let us then be reasonable ourselves! Let us not then talk about 1 000 metres.
If there are vulnerable deep-sea ecosystems, they may lie at 800 or 1 200 metres, but the studies we are making fleets submit in order to obtain fishing licences will show this: it is as simple as that and therefore I believe that it is a question of being reasonable on this matter.
To conclude, just one last reference to the importance of this matter: it is said that we know more about the surface of the moon than we know about the deep seabed and for that reason here in this Chamber we shall be pushing ourselves as individuals to help in discovering more about the deep seabed.
The debate is closed.
The vote will take place on Thursday, 5 June 2008.
Written statements (Rule 142)
The strengths of the regulation proposal are the introduction of the precaution principle and the issuing of a fishing permit, with the application of an assessment from certifying that these activities do not have negative effects upon marine ecosystems. As a fictional rapporteur, I considered it necessary that these assessments be based upon aligned criteria at the level of the Community, which are revised by the Commission in order to provide a uniform evaluation by all member states.
Furthermore, I proposed the creation of an electronic mapping system with a view to the creation of a database of the vulnerable marine ecosystems which shall reduce the costs and efforts regarding the assessment and issuing of the fishing permit. In other words, the proposed elements have been introduced to improve system efficiency and to ensure the optimal protection of marine biodiversity.
It is also essential that, by the end of 2008, the Commission set out a list of the areas that are to be closed, indicating the confirmed sites, as well as the ones in which the presence of vulnerable marine ecosystems is likely. Yet, we must not forget the role that the Member States have in the protection of marine fauna by means of the implementation of the obligations arising from the Directive on habitats and the nominalization of marine ecosystems in the national legislation of the Natura 2000 network.